WYNN, Judge.
This case was consolidated for appeal with two prior actions: a paternity action in which the defendant was adjudicated to be the father of the subject minor child; and, a subsequent child support action in which the defendant was ordered to pay child support. The subject appeal is a challenge to the trial court’s order requiring defendant to post a cash bond to secure enforcement of the child support judgment. We reversed the underlying paternity action, Lombroia v. Peek, and remanded that case to the District Court for a new trial. As a result of our holding in Lombroia v. Peek, we reversed the Child Support Order. It follows *724that we must also reverse the Security Bond Order and remand to the District Court for appropriate action.
Reversed and remanded.
Chief Judge HEDRICK and Judge LEWIS concur.